Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “in the relevant one of the proposed routes” lacks antecedent basis.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A route evaluation unit”, “A Route selection unit”, “A course creation unit”, “a via-point setting unit”, and “a determination unit” in claims 1-2, 7-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
An information processor, comprising: 
a route evaluation unit configured to calculate route evaluation points for each of proposed routes in each of segments, on a basis of a condition of a road in the relevant 5one of the proposed routes, the segments being coupled between respective two nearest neighbors of a sequence from a starting point to a destination point through one or more via-points; 
a route selection unit configured to select, on a basis of the route evaluation points, one proposed route from the proposed routes for each of the segments; and 
10a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point.

Claim 2 recites:
The information processor according to claim 1, wherein the route selection unit selects one proposed route from the proposed routes, on a 15basis of number of the route evaluation points.

Claim 3 recites:
The information processor according to claim 1, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 4 recites:
The information processor according to claim 2, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 5 recites:
The information processor according to claim 1, wherein necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.

Claim 6 recites:
The information processor according to claim 2, wherein necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.

Claim 7 recites:
The information processor according to claim 1, wherein the course creation unit is configured to create a different course from a distance- oriented or necessary-time-oriented course.

Claim 8 recites:
The information processor according to claim 2, wherein the course creation unit is configured to create a different course from a distance- oriented or necessary-time-oriented course.

Claim 9 recites:
The information processor according to claim 1, further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.

Claim 10 recites:
The information processor according to claim 2, further comprising: 
an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points 25acquired by the acquisition unit, as the one or more via-points to be used in creating the course.

Claim 11 recites:
The information processor according to claim 1, further comprising: 
a determination unit configured to make a determination as to whether or not the course created by the course creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and 
5a course setting unit configured to set the course created by the course creation unit as a proposed course for route guidance, on a condition that the determination unit determines that the course created by the course creation unit satisfies the predetermined condition.

Claim 12 recites:
The information processor according to claim 2, further comprising: 
a determination unit configured to make a determination as to whether or not the course created by the course creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and 
a course setting unit configured to set the course created by the course creation 15unit as a proposed course for route guidance, on a condition that the determination unit determines that the course created by the course creation unit satisfies the predetermined condition.

Claim 13 recites:
The information processor according to claim 11, wherein the 20determination unit determines whether or not the course created by the course creation unit includes a requisite place to be included in the course, as the determination as to whether or not the course created by the course creation unit satisfies the predetermined condition.

Claim 14 recites:
The information processor according to claim 12, wherein the determination unit determines whether or not the course created by the course creation unit includes a requisite place to be included in the course, as the determination as to 62whether or not the course created by the course creation unit satisfies the predetermined condition.

Claim 15 recites:
An information processing method, comprising: 
calculating route evaluation points for each of proposed routes in each of segments, on a basis of a condition of a road in the relevant one of the proposed routes, the segments being coupled between respective two nearest neighbors of a sequence from a starting point to a destination point through one or more via-points; 
selecting, on a basis of the route evaluation points, one proposed route from the 10proposed routes for each of the segments; and 
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.

Claim 16 recites:
A non-transitory computer-readable recording medium containing a 15program, the program causing, when executed by a computer, the computer to implement a method, the method comprising: 
calculating route evaluation points for each of proposed routes in each of segments, on a basis of a condition of a road in the relevant one of the proposed routes, the segments being coupled between respective two nearest neighbors of a sequence from a starting 20point to a destination point through one or more via-points; 
selecting, on a basis of the route evaluation points, one proposed route from the proposed routes for each of the segments; and 
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.

Claim 17 recites:
An information processor, comprising circuitry configured to: 
calculate route evaluation points for each of proposed routes in each of segments, on a basis of a condition of a road in the relevant one of the proposed routes, the segments being coupled between respective two nearest neighbors of a sequence from a starting 5point to a destination point through one or more via-points; 
make selection of one proposed route from the proposed routes for each of the segments, on a basis of the route evaluation points; and 
connect the proposed routes selected by the selection, to create a course from the starting point to the destination point.

Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite calculating route evaluation points for proposed routes between via points.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a route evaluation unit configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally score 2 or more routes between points by some metric.  Thus this step is directed to a mental process.

The limitation of selecting a route on the basis of the points is not precluded from being done in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a route selection unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could select the best route according to the mental scoring.  Thus, this step is a mental process.

The limitation of connecting the routes to create a course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a course creation unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could take the 2 or more “best” routes and mentally consider putting them together to create a longer course.  Thus, this step is a mental process.

For Claim 2 the limitation of the route evaluation points be numerical is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could assign a numerical value as their score.  Thus this recites a mental step.

For Claims 3 and 4 the limitation of the route evaluation points being based upon a feature, position, weather or reputation of the road is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could assign a score based on how scenic or rough the route is.  Thus this recites a mental step.

For Claims 5 and 6 the limitation of the selecting routes being less that a predetermined time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally remove routes that take too long by some metric.  Thus this recites a mental step.

For Claims 7 and 8 the limitation of the courses or routes being selected from a time or distance based orientation is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could value routes more favorably if they are faster or shorter.  Thus this recites a mental step.


For Claims 9 and 10 the limitation of acquiring via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could remember possible via points.  Thus this recites a mental step.
The limitation of setting via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could choose via points mentally between the starting point and the destination.  Thus this recites a mental step.

For Claims 11 and 12 the limitation of determining whether the course satisfies a predetermined condition is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.
The limitation of setting a course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could decide to set the course mentally upon determining the course satisfies constraints.  Thus this recites a mental step.

For Claims 13 and 14 the limitation of determining whether the course satisfies a predetermined condition as whether the course contains a certain place is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-17 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite calculating route evaluation points, selecting a route, and creating a course by a “processor” and a series of “units”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-17 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al (US Pub 2014/0129139 A1), hereafter known as Ellison, in light of Gearhart et al (US Pub 2015/0204685 A1), hereafter known as Gearhart.

For Claim 1, Ellison teaches An information processor, comprising: 
a route evaluation unit configured to calculate route evaluation points for each of proposed routes, on a basis of a condition of a road in the relevant 5one of the proposed routes,  from a starting point to a destination point; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
a route selection unit configured to select, on a basis of the route evaluation points, one proposed route from the proposed routes; and ([0062].)
Ellison does not teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points.
10a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point.  
Gearhart, however, does teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.

For Claim 2, Ellison teaches The information processor according to claim 1, wherein 
the route selection unit selects one proposed route from the proposed routes, on a 15basis of number of the route evaluation points.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This is heavily suggested to be a numerical value of some sort, as costs, when being compared by computers, are typically numerical values.)

For Claim 3, Ellison teaches The information processor according to claim 1, wherein 
the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)

For Claim 4, Ellison teaches The information processor according to claim 2, wherein 
the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)
25	
For Claim 7, Ellison teaches The information processor according to claim 1, wherein 
the unit is configured to create routes from a distance- oriented or necessary-time-oriented course.  ([0050], [0061].  The routes can be created using distance or time constraints. 
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

10	 	For Claim 8, Ellison teaches The information processor according to claim 2, wherein 
the unit is configured to create routes from a distance- oriented or necessary-time-oriented course.  ([0050], [0061].  The routes can be created using distance or time constraints. 
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 9, Ellison teaches The information processor according to claim 1, 
Ellison does not teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  
Gearhart, however, does teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and ([0050], depending on a chosen location by the user, POIs are chosen along the route between the destination and the starting location)
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  ([0055-0056], after a user selects one of the points, it is set as a destination along the route, and the route is recalculated with this POI as a via-point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s method of selecting and setting nodes between the location and destination as via-points because it would allow the overall course to include important or valuable locations to visit.

For Claim 10, Ellison teaches The information processor according to claim 2, Ellison does not teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  
Gearhart, however, does teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and ([0050], depending on a chosen location by the user, POIs are chosen along the route between the destination and the starting location)
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  ([0055-0056], after a user selects one of the points, it is set as a destination along the route, and the route is recalculated with this POI as a via-point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s method of selecting and setting nodes between the location and destination as via-points because it would allow the overall course to include important or valuable locations to visit.

For Claim 11, Ellison teaches The information processor according to claim 1, further comprising: 
a determination unit configured to make a determination as to whether or not the route created by the route creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
5a route setting unit configured to set the route created by the route creation unit as a proposed route for route guidance, on a condition that the determination unit determines that the route created by the route creation unit satisfies the predetermined condition.  ([0061-0062], the route is chosen and set)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.


10	 	For Claim 12, Ellison teaches The information processor according to claim 2, further comprising: 
a determination unit configured to make a determination as to whether or not the route created by the route creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
5a route setting unit configured to set the route created by the route creation unit as a proposed route for route guidance, on a condition that the determination unit determines that the route created by the route creation unit satisfies the predetermined condition.  ([0061-0062], the route is chosen and set)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 13, Ellison teaches The information processor according to claim 11, wherein the 20determination unit determines whether or not the route created by the route creation unit includes a requisite place to be included in the route, as the determination as to whether or not the route created by the course route unit satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

25For Claim 14, Ellison teaches The information processor according to claim 12, wherein the 20determination unit determines whether or not the route created by the route creation unit includes a requisite place to be included in the route, as the determination as to whether or not the route created by the course route unit satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 15, Ellison teaches An information processing method, comprising:
5calculating route evaluation points for each of proposed routes, on a basis of a condition of a road in the relevant one of the proposed routes, from a starting point to a destination point; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
selecting, on a basis of the route evaluation points, one proposed route from the 10proposed routes for each of the segments; and ([0062].)
Ellison does not teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points.
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.  
Gearhart, however, does teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points. ([0056], Fig. 5)
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.  ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.

For Claim 16, Ellison teaches A non-transitory computer-readable recording medium containing a 15program, the program causing, when executed by a computer, the computer to implement a method, the method comprising: ([0022], [0079])
calculating route evaluation points for each of proposed routes, on a basis of a condition of a road in the relevant one of the proposed routes, from a starting 20point to a destination point; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
selecting, on a basis of the route evaluation points, one proposed route from the proposed routes for each of the segments; and ([0062].)

Ellison does not teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points.
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.  
Gearhart, however, does teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points. ([0056], Fig. 5)
connecting the proposed routes selected by the selecting, to create a course from the starting point to the destination point.   ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.

For Claim 17, Ellison teaches An information processor, comprising circuitry configured to: 
calculate route evaluation points for each of proposed routes, on a basis of a condition of a road in the relevant one of the proposed routes, from a starting 5point to a destination point through one or more via-points; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
make selection of one proposed route from the proposed, on a basis of the route evaluation points; and 
Ellison does not teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points.
connect the proposed routes selected by the selection, to create a course from the starting point to the destination point.  ([0062])
Gearhart, however, does teach an overall course in segments coupled between two nearest neighbors, the course traveling through one or more via-points. ([0056], Fig. 5)
connect the proposed routes selected by the selection, to create a course from the starting point to the destination point.  ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison in light of Gearhart in light of Takenaka et al (US Pub 2004/0215388 A1), hereafter known as Takenaka.

For Claim 5, Ellison teaches The information processor according to claim 1, 	Ellison does not teach wherein 
necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.  
Takenaka, however, does teach wherein 
necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.

For Claim 6, Ellison teaches The information processor according to claim 2, wherein 
Ellison does not teach wherein 
necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.  
Takenaka, however, does teach wherein 
necessary time for each of the proposed routes in a corresponding one of the segments is shorter than predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tom et al (US Pub 2012/0095675 A1) relates to creating an itinerary for travel.
Baid et al (US Pub 2015/0006077 A1) relates to a navigation route scheduler.
Okude et al (US Pub 2015/0198449 A1) relates to creating a course by connecting POIs in between the starting and ending point.
Sofinksi et al (US Pub 2015/0377639 A1) relates to creating travel routes based upon interesting scenery.
Beaurepaire et al (US Pub 2018/0107216 A1) relates to rating segments based on safety or other factors.
Rolf et al (US Pub 2017/0016733 A1) relates to scoring segments based on road characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664